         Case 1:19-cv-00030-RB-GJF Document 7 Filed 07/22/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


GLEN DEE PACHTA,

        Plaintiff,

v.                                                                     No. 19-cv-0030 RB-GJF

BETTY JUDD, et al.,

        Defendants.


                            MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff Glen Dee Pachta’s pro se prisoner civil rights

complaint. (Doc. 1.) He alleges all Northern New Mexico Correctional Facility (NNMCF)

employees violated his “constitutional rights on a daily basis” while incarcerated. (Id. at 4, 6.)

Having reviewed the matter sua sponte under 28 U.S.C. § 1915A, the Court will dismiss the

Complaint but grant leave to amend.

                                               BACKGROUND

        In this proceeding, Mr. Pachta raises each constitutional violation that allegedly occurred

during his 4.5 year prison term. He seeks $5,000 in damages “per person employed at,” inter alia,

NNMCF, Lea County Correctional Facility, Geo Group; CoreCivic; CCA; and the New Mexico

Department of Corrections (NMDOC). (Doc. 1 at 5). This includes NNMCF Warden Betty Judd,

all “unknown security staff;” all “medical staff, nursing staff, . . . and administrative [staff];” and

all food services staff. (Id. at 3.) Mr. Pachta also asks the Court to sentence each prison employee

to at least 4.5 years in prison. (Id. at 5.)

        Mr. Pachta’s factual allegations primarily pertain to his conditions of confinement. He
         Case 1:19-cv-00030-RB-GJF Document 7 Filed 07/22/20 Page 2 of 5



alleges prison staff:

         (a) Caused “malicious sleep deprivation” by keeping the lights on at night;

         (b) Refused to provide nutritious food, served maggots and beetles, and cooked “unknown
             substances” into the food;

         (c) Provided unsanitary living conditions, featuring inadequate or leaky sinks, toilets, and
             shower facilities;

         (d) Failed to adequately treat Plaintiff’s pain, anxiety, and infections; discontinued pain
             medications “cold turkey;” dispensed expired medications; conducted a fake biopsy of
             a skin blemish; and failed to timely remove stitches;

         (e) Failed to provide a bottom bunk, as directed, for 11 months;

         (f) Provided an uncomfortable single mattress; and

         (g) Miscalculated his sentence and detained him beyond his release date.

 (Id. at 4–6).

         Mr. Pacta alleges he reported these issues to the New Mexico courts and the New Mexico

Attorney General’s Office, who “failed to prosecute itself.” (Id. at 4). He also purportedly

attempted to file a grievance, but NNMCF allegedly did not follow applicable procedures. (Id. at

9.) He prepaid the $400 filing fee, and the matter is ready for initial review under 28 U.S.C. §

1915A.

                        STANDARDS GOVERNING INITIAL REVIEW

         When an inmate seeks relief from a government official, the Court must screen the pleading

sua sponte to determine whether it is frivolous, malicious, or fails to state a claim on which relief

may be granted. 28 U.S.C. § 1915A. Sua sponte screening is required where, as here, the inmate

filed the claims while incarcerated, even if he is subsequently released. See May v. Segovia, 929

F.3d 1223, 1232 (10th Cir. 2019). The Court may also dismiss a complaint sua sponte under Rule


                                                  2
         Case 1:19-cv-00030-RB-GJF Document 7 Filed 07/22/20 Page 3 of 5



12(b)(6) if “it is patently obvious that the plaintiff could not prevail on the facts alleged, and

allowing [plaintiff] an opportunity to amend [the] complaint would be futile.” Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991) (quotations omitted). The plaintiff must frame a complaint

that contains “sufficient factual matter . . . to ‘state a claim for relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id.

        In reviewing a pro se complaint, the Court liberally construes the factual allegations. See

Northington v. Jackson, 973 F.2d 1518, 1520 (10th Cir. 1992). However, a pro se plaintiff’s

pleadings are judged by the same legal standards that apply to all litigants, and a pro se plaintiff

must abide by the applicable rules of court. See Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th

Cir. 1994). The Court is not obligated to craft legal theories or supply factual allegations to support

the plaintiff’s claims, nor may the Court assume the role of advocate for the pro se litigant. Hall,

935 F.2d at 1110.

                                             DISCUSSION

        As noted above, Mr. Pacta attempts to sue every NMDOC employee for every incident that

occurred during his 4.5 year prison term. The Complaint is a quintessential “kitchen-sink” or

“shotgun” filing, which “brings every conceivable claim against every conceivable defendant.”

D.J. Young Pub. Co., LLC ex rel. Young v. Unified Gov’t of Wyandotte, No. 12-CV-2011-KHV,

2012 WL 4211669, at *3 (D. Kan. Sept. 18, 2012); see also Glenn v. First Nat’l Bank in Grand

Junction, 868 F.2d 368, 371 (10th Cir. 1989) (“The law recognizes a significant difference between


                                                     3
        Case 1:19-cv-00030-RB-GJF Document 7 Filed 07/22/20 Page 4 of 5



notice pleading and ‘shotgun’ pleading.”). Shotgun pleadings are “pernicious” because they

“unfairly burden defendants and courts” by shifting onto them “the burden of identifying plaintiff’s

genuine claims and determining which of those claims might have legal support.” D.J. Young,

2012 WL 4211669, at *3; see also Pola v. Utah, 458 F. App’x. 760, 762 (10th Cir. 2012) (affirming

the dismissal of a complaint that was “incoherent, rambling, and include[d] everything but the

kitchen sink”); McNamara v. Brauchler, 570 F. App’x 741, 743 (10th Cir. 2014) (allowing shotgun

pleadings to survive screening “would force the Defendants to carefully comb through [the

documents] to ascertain which . . . pertinent allegations to which a response is warranted”).

       Accordingly, the Court will dismiss the filing without prejudice for failure to comply with

Federal Rule of Civil Procedure 8(a) and failure to state a cognizable claim under 28 U.S.C. §

1915A. Plaintiff may file a single amended complaint within 30 days of entry of this Order. The

amended complaint “must explain what each defendant did to [Mr. Pachta] . . . ; when the

defendant did it; how the defendant’s action harmed him . . . ; and what specific legal right

[he]believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158,

1163 (10th Cir. 2007). If “various officials have taken different actions with respect” to Mr. Pachta,

a “passive-voice [statement] showing that his rights ‘were violated’ will not suffice.” Pahls v.

Thomas, 718 F.3d 1210, 1225–26 (10th Cir. 2013).

       Mr. Pachta is further advised that to state a claim for cruel and unusual punishment, the

amended complaint must show the alleged deprivation is objectively serious and that the prison

official has “a sufficiently culpable state of mind.” Craig v. Eberly, 164 F.3d 490, 495 (10th Cir.

1998). A conditions of confinement claim is only viable where prison officials deprived the

plaintiff of “adequate food, clothing, shelter, sanitation, medical care, and reasonable safety from


                                                  4
        Case 1:19-cv-00030-RB-GJF Document 7 Filed 07/22/20 Page 5 of 5



serious bodily harm.” Tafoya v. Salazar, 516 F.3d 912, 916 (10th Cir. 2008). To demonstrate

deliberate indifference to medical needs, Plaintiff must demonstrate he suffered substantial harm

such as a “lifelong handicap, permanent loss, or considerable pain.” Garrett v. Stratman, 254 F.3d

946, 950 (10th Cir. 2001) (quotations omitted). The defendant must also be “both aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Finally, Mr. Pachta is

advised that to obtain relief from prison supervisors or entities, the defendant must have “had an

‘official . . . policy of some nature . . . that was the direct cause or moving force behind the

constitutional violations.” Dubbs v. Head Start, Inc., 336 F.3d 1194, 1216 (10th Cir. 2003).

        If Mr. Pachta fails to file a single, amended complaint that complies with Rule 8 and states

a cognizable claim under § 1915A, the Court will dismiss this case with prejudice.

       IT IS ORDERED that the Civil Rights Complaint (Doc. 1) is DISMISSED without

prejudice.

       IT IS FURTHER ORERED that Mr. Pachta may file a single amended complaint within

30 days of entry of this Order.




                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                5
